Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,652,127.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they basically claim the same claimed invention, Wakamiya in view of Saty discloses the claims of the patent contain every element of the claims of the instant application, and as such, anticipate the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wakamiya (“Crow-Powered TV Viewing Rates: Measuring Relevancy between Tweets and TV Programs”) in view of Satyanarayanan (US Pub. 2013/0218885, hereinafter “Saty”).
Regarding claim 1, Wakamiya discloses an apparatus to monitor streaming media exposure, the apparatus comprising: memory; and a processor to execute computer readable instructions to at least: 
access first data entries from a first data source based on a first media identifier, the first data entries associated with first streaming media that was at least one of presented or accessed via a group of media devices, the first media identifier corresponding to the first streaming media, respective ones of the first data entries including the first media identifier and corresponding timestamps that indicate when the first streaming media was at least one of presented or accessed via the group of media devices (Figure 1, concept of a crow-based tv rating system); 
access, via a network, second data entries from a second data source based on at least one of a keyword or phrase, the second data entries associated with at least one of news information or weather information corresponding to the at least one of the keyword or the phrase (p. 4, 1st column, considered the frequency of keywords of EPGs’ titles. For example, keywords that are frequently used in EPGs such as “news,” “drama,” and “sports” should have less weight since these generic terms would retrieve many unrelated EPGs.); and 
align, based on the timestamps, the second data entries with values of a time varying audience of the first streaming media determined based on the first data entries to determine ratings data that correlates changes in the time varying audience of the first streaming media with the at least one of the news information or the weather information (Table 3, news and weather information; start/end timestamps). But Wakamiya does not explicitly disclose data correlates changes in the time; however, Saty discloses data correlates changes in the time (¶ [0089], timestamp correlates to when changes/modification was made to the data feed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saty into Wakamiya to keep a record/log of all changes related to a time and identifiers for data integrity.

Regarding claim 2, Wakamiya in view of Saty discloses the apparatus of claim 1, wherein the first data source includes monitoring data reported by at least one of monitoring applications executed by respective ones of the group of media devices or monitoring devices in communication with the respective ones of the group of media devices, and the processor is to communicate with the at least one of the monitoring applications executed by the respective ones of the group of media devices or the monitoring devices in communication with the respective ones of the group of media device to obtain the monitoring data (p. 1, method using an electronic device to monitor what TV programs the selected homes are viewing. Second, “People Meter” is the other method using a specially designed remote controller to recognize the members of a household who are watching the TV).

Regarding claim 3, Wakamiya in view of Saty discloses the apparatus of claim 1, wherein the second data entries have respective entry times, and the processor is to access the second data entries based on the at least one of a keyword or phrase, and based on the second data entries having entry times within a time window corresponding to the timestamps of the first data entries (Table 3, news and weather information; start/end timestamps).

Regarding claim 4, Wakamiya in view of Saty discloses the apparatus of claim 3, wherein the second data entries are associated with at least one of weather alerts, weather watches, or weather warnings, and the entry times of respective ones of second data entries identify when the at least one of the weather alerts, the weather watches, or the weather warnings associated with the respective ones of second data entries were at least one of posted or updated on the second data source (Wakamiya: news and weather information; Saty ¶ [0008], relevant information updated).

Regarding claim 5, Wakamiya in view of Saty discloses the apparatus of claim 3, wherein the second data entries are associated with at least one of news alerts or news bulletins, and the entry times of respective ones of second data entries identify when the at least one of the news alerts or the news bulletins associated with the respective ones of second data entries were at least one of posted or updated on the second data source (Saty ¶ [0008], relevant information feed gets updated).

Regarding claim 6, Wakamiya in view of Saty discloses the apparatus of claim 1, wherein the processor is to present the ratings data via a graphical user interface (Saty ¶¶ [0073], [0149]).

Regarding claim 7, Wakamiya in view of Saty discloses the apparatus of claim 6, wherein to present the rating data, the processor is to: present, in the graphical user interface, the values of the time varying audience of the first present, in the graphical user interface, descriptive information time-aligned, based on the timestamps, with the values of the time varying audience of the first streaming media, the descriptive information obtained from the second data entries (Saty, ¶ [0073], The information may also be metadata associated with the feeds, such as a timestamp associated with the creation of a feed or a post within the feed. Thus, feed data store interface 308 may manage the ranking and scoring of data related to information feeds that is stored in feed data store).

Regarding claim 8, Wakamiya discloses a non-transitory computer readable medium comprising computer readable instructions that, when executed, cause a processor to at least: access first data entries from a first data source based on a first media identifier, the first data entries associated with first streaming media that was at least one of presented or accessed via a group of media devices, the first media identifier corresponding to the first streaming media, respective ones of the first data entries including the first media identifier and corresponding timestamps that indicate when the first streaming media was at least one of presented or accessed via the group of media devices (Figure 1, concept of a crow-based tv rating system); 
access, via a network, second data entries from a second data source based on at least one of a keyword or phrase, the second data entries associated with at least one of news information or weather information corresponding to the at least one of the keyword or the phrase (p. 4, 1st column, considered the frequency of keywords of EPGs’ titles. For example, keywords that are frequently used in EPGs such as “news,” “drama,” and “sports” should have less weight since these generic terms would retrieve many unrelated EPGs.); and 
align, based on the timestamps, the second data entries with values of a time varying audience of the first streaming media determined based on the first data entries to determine ratings data that correlates changes in the time varying audience of the first streaming media with the at least one of the news information or the weather information (Table 3, news and weather information; start/end timestamps). But Wakamiya does not explicitly disclose data correlates changes in the time; however, Saty discloses data correlates changes in the time (¶ [0089], timestamp correlates to when changes/modification was made to the data feed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saty into Wakamiya to keep a record/log of all changes related to a time and identifiers for data integrity.

Regarding claim 9, Wakamiya in view of Saty discloses the non-transitory computer readable medium of claim 8, wherein the first data source includes monitoring data reported by at least one of monitoring applications executed by respective ones of the group of media devices or monitoring devices in communication with the respective ones of the group of media devices, and the instructions cause the processor to communicate with the at least one of the monitoring applications executed by the respective ones of the group of media devices or the monitoring devices in communication with the respective ones of the group of media device to obtain the monitoring data (p. 1, method using an electronic device to monitor what TV programs the selected homes are viewing. Second, “People Meter” is the other method using a specially designed remote controller to recognize the members of a household who are watching the TV).

Regarding claim 10, Wakamiya in view of Saty discloses the non-transitory computer readable medium of claim 8, wherein the second data entries have respective entry times, and the instructions cause the processor to access the second data entries based on the at least one of a keyword or phrase, and based on the second data entries having entry times within a time window corresponding to the timestamps of the first data entries (Table 3, news and weather information; start/end timestamps).

Regarding claim 11, Wakamiya in view of Saty discloses the non-transitory computer readable medium of claim 10, wherein the second data entries are associated with at least one of weather alerts, weather watches, or weather warnings, and the entry times of respective ones of second data entries identify when the at least one of the weather alerts, the weather watches, or the weather warnings associated with the respective ones of second data entries were at least one of posted or updated on the second data source (Wakamiya: news and weather information; Saty ¶ [0008], relevant information updated).

Regarding claim 12, Wakamiya in view of Saty discloses the non-transitory computer readable medium of claim 10, wherein the second data entries are associated with at least one of news alerts or news bulletins, and the entry times of respective ones of second data entries identify when the at least one of the news alerts or the news bulletins associated with the respective ones of second data entries were at least one of posted or updated on the second data source (Saty ¶ [0008], relevant information feed gets updated).

Regarding claim 13, Wakamiya in view of Saty discloses the non-transitory computer readable medium of claim 8, wherein the instructions cause the process to present the ratings data via a graphical user interface (Saty ¶¶ [0073], [0149]).

Regarding claim 14, Wakamiya in view of Saty discloses the non-transitory computer readable medium of claim 13, wherein to present the rating data, the instructions cause the processor to: present, in the graphical user interface, the values of the time varying audience of the first present, in the graphical user interface, descriptive information time-aligned, based on the timestamps, with the values of the time varying audience of the first streaming media, the descriptive information obtained from the second data entries (Saty, ¶ [0073], The information may also be metadata associated with the feeds, such as a timestamp associated with the creation of a feed or a post within the feed. Thus, feed data store interface 308 may manage the ranking and scoring of data related to information feeds that is stored in feed data store).

Regarding claim 15, Wakamiya discloses an  apparatus to monitor streaming media exposure, the apparatus comprising: 
means for accessing first data entries from a first data source based on a first media identifier, the first data entries associated with first streaming media that was at least one of presented or accessed via a group of media devices, the first media identifier corresponding to the first streaming media, respective ones of the first data entries including the first media identifier and corresponding timestamps that indicate when the first streaming media was at least one of presented or accessed via the group of media devices (Figure 1, concept of a crow-based tv rating system); 
means for accessing second data entries from a second data source via a network, the means for accessing the second data entries to access the second data entries based on at least one of a keyword or phrase, the second data entries associated with at least one of news information or weather information corresponding to the at least one of the keyword or the phrase (p. 4, 1st column, considered the frequency of keywords of EPGs’ titles. For example, keywords that are frequently used in EPGs such as “news,” “drama,” and “sports” should have less weight since these generic terms would retrieve many unrelated EPGs.); and 
means for determining ratings data that correlates changes in a time varying audience of the first streaming media with the at least one of the news information or the weather information, the means for determining the ratings data to determine values of the time varying audience of the first streaming media based on the first data entries, the means for determining the ratings data to align, based on the timestamps, the second data entries with the values of the time varying audience to determine the ratings data (Table 3, news and weather information; start/end timestamps). But Wakamiya does not explicitly disclose data correlates changes in the time; however, Saty discloses data correlates changes in the time (¶ [0089], timestamp correlates to when changes/modification was made to the data feed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saty into Wakamiya to keep a record/log of all changes related to a time and identifiers for data integrity.

Regarding claim 16, Wakamiya in view of Saty discloses the apparatus of claim 15, wherein the first data source includes monitoring data reported by at least one of monitoring applications executed by respective ones of the group of media devices or monitoring devices in communication with the respective ones of the group of media devices, and the means for accessing the first data entries is to communicate with the at least one of the monitoring applications executed by the respective ones of the group of media devices or the monitoring devices in communication with the respective ones of the group of media device to obtain the monitoring data (p. 1, method using an electronic device to monitor what TV programs the selected homes are viewing. Second, “People Meter” is the other method using a specially designed remote controller to recognize the members of a household who are watching the TV).

Regarding claim 17, Wakamiya in view of Saty discloses the apparatus of claim 15, wherein the second data entries have respective entry times, and the means for accessing the second data entries is to access the second data entries based on the at least one of a keyword or phrase, and based on the second data entries having entry times within a time window corresponding to the timestamps of the first data entries (Table 3, news and weather information; start/end timestamps).

Regarding claim 18, Wakamiya in view of Saty discloses the apparatus of claim 17, wherein the second data entries are associated with at least one of weather alerts, weather watches, or weather warnings, and the entry times of respective ones of second data entries identify when the at least one of the weather alerts, the weather watches, or the weather warnings associated with the respective ones of second data entries were at least one of posted or updated on the second data source (Wakamiya: news and weather information; Saty ¶ [0008], relevant information updated).

Regarding claim 19, Wakamiya in view of Saty discloses the apparatus of claim 17, wherein the second data entries are associated with at least one of news alerts or news bulletins, and the entry times of respective ones of second data entries identify when the at least one of the news alerts or the news bulletins associated with the respective ones of second data entries were at least one of posted or updated on the second data source (Saty ¶ [0008], relevant information feed gets updated).

Regarding claim 20, Wakamiya in view of Saty discloses the apparatus of claim 15, wherein the means for determining the ratings data is to: present, in a graphical user interface, the values of the time varying audience of the first present, in the graphical user interface, descriptive information time-aligned, based on the timestamps, with the values of the time varying audience of the first streaming media, the descriptive information obtained from the second data entries (Saty, ¶ [0073], The information may also be metadata associated with the feeds, such as a timestamp associated with the creation of a feed or a post within the feed. Thus, feed data store interface 308 may manage the ranking and scoring of data related to information feeds that is stored in feed data store).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047, Wakamiya in view of Saty discloses the examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978, Wakamiya in view of Saty discloses the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154